Citation Nr: 1720837	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  11-00 177A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted in order to reopen a previously denied claim of entitlement to service connection for granular cell myoblastoma.

2.  Entitlement to a rating in excess of 30 percent for atopic dermatitis.

3.  Entitlement to service connection for granular cell myoblastoma.

4.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1976 to December 1976, and from June 1979 to July 1984. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision issued by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  In a July 2008 rating decision, the claim of entitlement to service connection for granular cell myoblastoma was denied because the Veteran failed to submit new and material evidence to reopen his previously denied claim, as the evidence did not relate to or support the fact that the Veteran's condition was related to service. 

2.  The evidence added to the record since the July 2008 decision became final relates to an unestablished fact that is necessary to substantiate the claim of service connection for granular cell myoblastoma.

3.  Throughout the period on appeal, the Veteran's atopic dermatitis does not manifest itself on more than 40 percent of the entire body, or more than 40 percent of the exposed areas affected; and, the Veteran does not use constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs.

4.  It is at least as likely as not that the Veteran's granular cell myoblastoma is related to active duty service.

CONCLUSIONS OF LAW

1.  The July 2008 rating decision that denied the Veteran's claim for entitlement to service connection for granular cell myoblastoma is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  As the evidence received subsequent to the July 2008 rating decision is new and material, the requirements to reopen the claim for entitlement to service connection for granular cell myoblastoma disorder have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.102, 3.156 (2016).

3.  The criteria for a rating in excess of 30 percent for atopic dermatitis have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.20, 4.21, 4.27, 4.118, Diagnostic Code (DC) 7899-7806 (2016).

4.  The criteria for entitlement to service connection for granular cell myoblastoma
have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied. See Elkins v. West, 12 Vet. App. 209 (1999).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low, and consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied.  Rather, consideration should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010). 

In this case the Veteran is claiming entitlement to service connection for granular cell myoblastoma.  This claim was previously denied by the RO in July 2008 on the basis that it was not related to service.  He did not appeal that decision, nor did he submit any new and material evidence within a year of receiving it.  See Buie v. Shinseki, 24 Vet. App. 242 (2011).  This represents the last final denial of the claim.

After a review of the evidence submitted since the July 2008 rating decision became final, the Board determines that the claim should be reopened.  The evidence now includes opinions from VA examiners that indicate that the Veteran's granular cell myoblastoma is a separate and distinct disorder from his service-connected atopic dermatitis, and raise the possibility that his condition is related to his active duty service.  Not only is this evidence "new" in that it was not of record prior to the last final denial of the claim, it is also "material," as it relates to an unestablished fact necessary to support the claim.  Namely, it shows that there may be a nexus between the Veteran' granular cell myoblastoma and his active duty service.  Therefore, the claim should be reopened on this basis.

Increased Rating

The Veteran is seeking an increased rating for his service-connected skin disorder diagnosed as atopic dermatitis.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505   (2007).

The Veteran's atopic dermatitis has been assigned a 30 percent disability rating under 38 C.F.R. § 4.118, DC 7806 for dermatitis or eczema.  In order to warrant a 60 percent rating, the evidence must show more than 40 percent of the entire body or more than 40 percent of the exposed areas affected, or; constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.  Additionally, in a recent decision, the United States Court of Appeals for Veterans Claims (Court) held that use of a topical corticosteroid constitutes "systemic" corticosteroid therapy.  Johnson v. McDonald, 27 Vet. App. 497 (2016).

After a review of the evidence of record, the Board determines that an initial compensable rating is not warranted.  

In a December 2009 VA examination, the Veteran reported skin lesions with "continuous itching."  The Veteran reported that he has not been on any steroid or immunosuppressive therapy.  The examiner noted that the Veteran presented "essentially free of overt rash or skin abnormality," and with only a few dry and scaly areas on the scalp.  Moreover, less than 1 percent of the Veteran's exposed areas were affected, and less than 5 percent of the total body was affected.  No other symptoms or complaints were noted.

From 2010 to 2016, the Veteran had numerous medical evaluations and his treatment records do not indicate that a significant portion of his body was affected by his skin condition.  Moreover, while the Veteran's treatment records report that he was prescribed a topical steroid cream in June 2010 to be used for 10 days, there is no indication that he used any corticosteroids, topical or otherwise, on a continuous or near-constant basis at any point during the time on appeal. 

During a March 2016 VA examination, the Veteran complained of an itchy rash to his head and on parts of his lower extremities.  He reported that he used a number of different topical treatments in the past, but has not used any topical treatments, aside from skin lotion, in the past 12 months.  On examination, less than 5 percent of the both Veteran's total body area and exposed area were affected by his skin disorder, as there were only a few small areas noted on his head and gluteal crease.  Additionally, no other complaints or systemic manifestations were documented.  

Based on the foregoing evidence, the Board finds that a 60 percent rating is not warranted for the Veteran's atopic dermatitis on a schedular basis.  The Board acknowledges the Veteran's contention that his condition is painful and reoccurring.  However, the evidence does not show any clinically observable symptoms.  Further, while the records report that the Veteran had brief use of a prescription steroid, as well as some over-the-counter topical creams, the Veteran did not have constant or near-constant use of an immunosuppressive or corticosteroidal treatment at any point during the period on appeal.  

The Board has also considered all potentially applicable diagnostic codes that rate his atopic dermatitis.  Specifically, the Board has considered whether a higher rating is appropriate under DCs 7800 through 7805, which compensates for scarring.  38 C.F.R. § 4.118.  However, the objective evidence medical evidence from the Veteran's VA treatment and examination records do not reflect that the Veteran has any identifiable scarring related to his condition.  

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his service-connected disorders are worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his service-connected disabilities according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's service-connected disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that the Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Service Connection

The Veteran asserts that his granular cell myoblastoma was caused by or related to his active duty service, and is separate and distinct from his service-connected atopic dermatitis.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  Nevertheless, evidence of continuous symptoms since active duty is a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a). 

In this case, the Board determines that service connection should be granted.  Specifically, the Veteran's service treatment records report that the Veteran had numerous cysts, nodules, and vesicles during service.  The December 1992 VA examination report indicates that the Veteran was diagnosed with granular cell myoblastoma and had symptoms since service.  Moreover, the examiner noted that its etiology was possibly "secondary to chemical exposure that he received sometime while in military service."  Similarly, in subsequent VA examinations - including those performed in February 1993, June 1993, July 1997, and December 2009 - the examiners documented the Veteran's long history of symptoms related to granular cell myoblastoma, and the fact that it was a condition separate and apart from his service-connected atopic dermatitis.  

The medical evidence is also supported by credible statements from the Veteran indicating that he was exposed to chemicals while in service and that he had continuing symptoms related to granular cell myoblastoma since service. 

Therefore, the weight of the evidence supports service connection, or at the very least, the evidence is in equipoise.  As such, service connection for a left knee disorder should be granted.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

The Board finds that all necessary assistance has been provided to the Veteran.  Indeed, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations.  Upon review of the examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Overall, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence having been received, the application to reopen a previously denied claim of entitlement to service connection for granular cell myoblastoma is granted, and the claim is reopened.

Entitlement to a rating in excess of 30 percent for atopic dermatitis is denied.

Service connection for granular cell myoblastoma is granted.  


REMAND

The Board notes that the Veteran also filed a claim for TDIU during the course of the appeal, which was denied by the RO in an August 2011 rating decision.  While this decision was never appealed, when a veteran submits a claim seeking an increased rating for a service-connected medical disability, it is construed as a claim for the highest rating possible to include entitlement to TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  As such, although his TDIU claim was previously denied, it may be effectively re-raised when the evidence is added to the record which may support a claim of unemployability that was not previously considered.

In this case, given that the Veteran has had ongoing treatment for his atopic dermatitis, as well as the fact that the Board has granted service-connection for granular cell myoblastoma, the relevant facts have changed, and the issue of entitlement to TDIU should be reevaluated.  Therefore, the issue of entitlement to TDIU, as it is encompassed in his increased rating claim, should be remanded for consideration by the RO.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records that are available from the VA Medical Center in Columbus, Ohio, as well as from any VA facility from which the Veteran has received treatment since August 2016.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit the medical records of such treatment.

2.  The RO should undertake any additional action it deems necessary in order to properly adjudicate the claim, including any additional VA examinations.  

3.  If the claim is not fully granted, a supplemental statement of the case should be issued on the issue of entitlement to TDIU, and the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


Department of Veterans Affairs


